DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 4, 6, 8 and 10 are pending and presented for examination.

Response to Arguments
	Initially, applicant argues that Trindade fails to anticipate the amended claims. The Examiner agrees that Trindade fails to identically teach the claimed diamine and monoisocyanate as now claimed. However, the Examiner now contends that the claims are obvious over Trindade for the reasons as outlined in the new 35 U.S.C. 103 rejections presented below.
Applicant also argues that claim 10 is not obvious over Yoshikazu in view of Trindade because the references fail to teach the selection of the now claimed diamines and monoisocyanates. However, the Examiner contends that the claims are still obvious over Yoshikazu in view of Trindade because Trindade makes obvious the specific selection of the claimed compounds. Note that Trindade notes that the diurea can be produced either from the reaction of a diamine and a monoisocyanate or a diisocyanate and a monoamine (0045). In particular, Trindade teaches that the same suitable diurea can be produced from the reaction of 1,6-hexamethylene diamine with benzyl isocyanante OR the reaction of 1,6-hexamethylene diisocyanate with benzyl amine (0045). Additionally, Trindade teaches that a suitable monoamine for preparing the diurea is t-butylamine (an aliphatic compound, 0042) and a suitable diisocyanate is 2,4-tolylene diisocyanate (an aromatic compound, 0044). Given Trindade’s teaching this same diurea could be prepared from the reaction of t-butylisocyanate and 2,4-toluene diamine. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select t-butylisocyanate as the monofunctional component and 2,4-toluenediamine as the difunctional component. One would have been motivated to make this modification as one could have made this substitution of reactants with a reasonable expectation of success (particularly given that Trindade teaches that the same diurea can be prepared simply by changing which component is the amine and which is the isocyanate at 0045), and the predictable result of providing a urea compound.
Finally, Trindade fails to teach that the diamine is m-xylenediamine. However, the Examiner notes that 2,4-toluene diamine differs from m-xylenediamine only by the inclusion of one methyl group and that these compounds are sufficiently close structurally and chemically that it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute m-xylenediamine given Trindade’s teaching of 2,4-toluenediamine. Note that it has been held that prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity. The only structural difference between the claimed and prior art compounds was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms. The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides.). See also In re Mayne, 104 F.3d 1339, 41 USPQ2d 1451 (Fed. Cir. 1997) (claimed protein was held to be obvious in light of structural similarities to the prior art, including known structural similarity of Ile and Lev); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement) (see MPEP § 2144.08, paragraph II.A.4(c) for a more detailed discussion of the facts in the Mayne and Merck cases); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (The tri-orthoester fuel compositions of the prior art and the claimed tetra-orthoester fuel compositions would have been expected to have similar properties based on close structural and chemical similarity between the orthoesters and the fact that both the prior art and applicant used the orthoesters as fuel additives.) (See MPEP § 2144 for a more detailed discussion of the facts in the Dillon case.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trindade et al. (U.S. PGPUB No. 2008/0131607).

Regarding claims 1, 4, 6 and 8, Trindade teaches a composition for film formation (abstract) comprising a urea compound (0045) that can be prepared from aliphatic difunctional amines, such as 1,6-hexamethylene diamine and aromatic monofunctional isocyanate monomers, such as benzyl isocyanate (0045). Trindade fails to explicitly teach the monoisocyanate compound and the diamine selected from the claimed compounds. 
However, Trindade notes that the diurea can be produced either from the reaction of a diamine and a monoisocyanate or a diisocyanate and a monoamine (0045). In particular, Trindade teaches that the same suitable diurea can be produced from the reaction of 1,6-hexamethylene diamine with benzyl isocyanante OR the reaction of 1,6-hexamethylene diisocyanate with benzyl amine (0045, essentially the reactants can be reversed). Additionally, Trindade teaches that a suitable monoamine for preparing the diurea is t-butylamine (an aliphatic compound, 0042) and a suitable diisocyanate is 2,4-tolylene diisocyanate (an aromatic compound, 0044). Given Trindade’s teaching, this same diurea could be prepared from the reaction of t-butylisocyanate and 2,4-toluene diamine. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select t-butylisocyanate as the monofunctional component and 2,4-toluenediamine as the difunctional component. One would have been motivated to make this modification as one could have made this substitution of reactants with a reasonable expectation of success (particularly given that Trindade teaches that the same diurea can be prepared simply by changing which component is the amine and which is the isocyanate at 0045), and the predictable result of providing a urea compound.
Finally, Trindade fails to teach that the diamine is m-xylenediamine. However, the Examiner notes that 2,4-toluene diamine differs from m-xylenediamine only by the inclusion of one methyl group and these compounds are sufficiently close structurally and chemically that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute m-xylenediamine given Trindade’s teaching of 2,4-toluenediamine. Note that it has been held that prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity. The only structural difference between the claimed and prior art compounds was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms. The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides.). See also In re Mayne, 104 F.3d 1339, 41 USPQ2d 1451 (Fed. Cir. 1997) (claimed protein was held to be obvious in light of structural similarities to the prior art, including known structural similarity of Ile and Lev); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement) (see MPEP § 2144.08, paragraph II.A.4(c) for a more detailed discussion of the facts in the Mayne and Merck cases); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (The tri-orthoester fuel compositions of the prior art and the claimed tetra-orthoester fuel compositions would have been expected to have similar properties based on close structural and chemical similarity between the orthoesters and the fact that both the prior art and applicant used the orthoesters as fuel additives.) (See MPEP § 2144 for a more detailed discussion of the facts in the Dillon case.).

2.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu et al. (JP07-209864, reference is made to the translation previously provided by Applicant) in view of Trindade.

Regarding claim 10, Yoshikazu teaches a film forming method (0050) comprising: depositing a first component, such as a diisocyanate monomer (0031) and a second component, such as a diamine monomer (0031) on a workpiece (0031), the first and second components being reacted to provide urea compounds (0033); and irradiating the urea compounds with UV radiation to cause the urea compounds to be crosslinked with each other (0022 and 0055). Yoshikazu fails to teach depositing a monofunctional isocyanate monomer or the diamine and monofunctional isocyanates selected from the specific compounds as claimed. 
However, Trindade teaches that urea compounds can also be formed with diamines (0045) and monoisocyanate monomers (0045). Additionally, Trindade makes obvious utilizing the combination of m-xylenediamine and t-butyl isocyanate, for example (see above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikazu’s process by including the specific monoisocyanate monomer and diamine monomer as disclosed by Trindade in combination with Yoshikazu’s diisocyanates to produce diureas which can then also be similarly crosslinked. One would have been motivated to make this modification as Trindade teaches that their diureas will prevent running and sagging of the composition (0039). 

Conclusion
	Claims 1, 4, 6, 8 and 10 are pending.
	Claims 1, 4, 6, 8 and 10 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 21, 2022Primary Examiner, Art Unit 1717